—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals from an order of the Family Court, Queens County (Bogacz, J.), dated January 16, 2002, which denied his motion to vacate his default in appearing at the fact-finding and dispositional hearings.
Ordered that the order is affirmed, without costs or disbursements.
The determination of whether to relieve a party of an order entered upon his or her default is left to the sound discretion of the Family Court (see Matter of Samaria Ann B., 293 AD2d 532 [2002]; Matter of Latisha I., 238 AD2d 340 [1997]). A party seeking to vacate such an order must establish that there was a reasonable excuse for the default and a meritorious defense (see Matter of Ann D., 239 AD2d 575 [1997]; Matter of Latisha I., supra; Matter ofNaajila J., 235 AD2d 540 [1997]). Since the father’s conclusory, unsupported allegations failed to demon*589strate either of these requisite elements, the Family Court providently exercised its discretion in refusing to vacate his default (see Matter of James Edward M., III, 250 AD2d 685 [1998]).
The father’s remaining contentions are without merit. S. Miller, J.P., Goldstein, Adams and Rivera, JJ., concur.